An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission.Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified.This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state.We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Offering Circular was filed may be obtained. Preliminary Offering Circular December 17, 2015 Subject to Completion ALLEGIANCY, LLC (to be converted into Allegiancy, Inc.) 1100 Boulders Parkway, Suite 605 Richmond, VA 23225 (866) 842-7545 Minimum Offering Amount (1,075,000 Shares of Common Stock) Maximum Offering Amount (2,150,000 Shares of Common Stock) ALLEGIANCY, LLC , a Delaware limited liability company to be converted into Allegiancy, Inc., a Delaware corporation, on or before the initial closing of this offering , referred to herein as our Company, is offering a minimum of $15,050,000 and a maximum of $30,100,000 of its common stock , as converted, or our common stock . To date, we have operated our business as Allegiancy, LLC, which, prior to the initial closing of this offering, will be converted into a Delaware corporation and renamed Allegiancy, Inc. The offering will consist of a minimum of 1,075,000 and a maximum of 2,150,000 shares of our common stock at an offering price of $14.00 per share, or the Offered Shares. This offering will terminate on [•], 2016, subject to the Company’s ability to extend the offering for thirty (30) days with the mutual agreement of our Underwriter, as defined below; provided that, if we have received and accepted subscriptions for the minimum number of Offered Shares on or before [•], 2016 or the end of the thirty (30) day extension, if exercised, then the Company will close on the minimum offering amount and this offering will continue until the date which is sixty (60) days after the initial closing of this offering or the date on which the maximum offering amount is sold, whichever occurs first. If, on the initial closing date, we have sold less than the maximum Offered Shares, then we will hold one or more additional closings for additional sales, up to the maximum number of Offered Shares, for sixty (60) days following the initial closing. Until we achieve the minimum offering amount, the proceeds for the offering will be kept in an escrow account. Upon achievement of the minimum offering amount and closing of this offering, the proceeds for the offering will be distributed to the Company and the Offered Shares will be issued to the investors.If the offering does not close for any reason, the proceeds for the offering will be promptly returned to investors without interest.The minimum purchase requirement is one hundred (100) Offered Shares ($1,400); however, we can waive the minimum purchase requirement on a case to case basis in our sole discretion.We have engaged W.R. Hambrecht + Co., LLC, a registered broker-dealer and a member of the Financial Industry Regulatory Authority, or FINRA, as our Underwriter to offer the Offered Shares to prospective investors on a best efforts basis, and our Underwriter will have the right to engage such other FINRA member firms as it determines to assist in the offering.We expect to commence the sale of the Offered Shares as of the date on which the Offering Statement of which this Offering Circular is a part is declared qualified by the United States Securities and Exchange Commission. We intend to apply for quotation of our common stock on the OTCQX Marketplace by the OTC Markets Group, Inc., or OTCQX, under the Symbol “AGCY.” We anticipate quotation on the OTCQX to begin following the termination of this offering. Price to Public Underwriting Discounts, Commissions and Expense
